NIX, Judge.
This is an original proceedings filed by the petitioner, Haskell F. Davidson, seeking his release from confinement in Oklahoma State Penitentiary by Writ of Habeas Corpus.
ITe attempts to raise the question of the statutes of limitations in this proceedings, which cannot be considered as it is strictly a matter of defense and is not jurisdictional.
This Court will again repeat its ruling, as in the case of Hirst v. Raines, Okl. Cr., 369 P.2d 465 :
Where trial court has jurisdiction of the person of petitioner, jurisdiction of subject matter, and authority under the law to pronounce judgment and sentence, relief may not be granted by habeas corpus.
See also, Heard v. Raines, Okl.Cr., 359 P.2d 741; In re: Knapp, Okl.Cr., 359 P.2d 1084.
He further complains that he was not represented by counsel. The minutes of the court attached to petition state that he was thoroughly advised of his constitutional rights.
This Court recently covered this' question in Huggins v. State, Okl.Cr., 388 P.2d 341, and we do not deem it necessary to again recite our ruling on this.
The petition is accordingly denied.
JOHNSON, P. J, and BUSSEY, J., concur.